 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8   PAUL LEWIS,

 9                                  Petitioner,             Case No. C19-095-JCC-MLP

10          v.
                                                            ORDER GRANTING PETITIONER’S
11   MICHAEL OBENLAND,                                      MOTION FOR EXTENSION OF TIME

12                                  Respondent.

13

14          This is a federal habeas action brought under 28 U.S.C. § 2254. This matter comes before

15   the Court at the present time on Petitioner’s motion for an extension of time to file a response to

16   Respondent’s answer to Petitioner’s federal habeas petition. Respondent has not opposed the

17   requested extension. The Court, having considered Petitioner’s motion, and the balance of the

18   record, hereby ORDERS as follows:

19          (1)     Petitioner’s unopposed motion for an extension of time (dkt. # 19) is GRANTED.

20   The Court received Petitioner’s response to Respondent’s answer on August 16, 2019, and that

21   brief has been accepted for filing. (See Dkt. # 21.)

22

23
     ORDER GRANTING PETITIONER’S
     MOTION FOR EXTENSION OF TIME
     PAGE - 1
 1          (2)      Respondent’s answer (dkt. # 17) is RE-NOTED on the Court’s calendar for

 2   consideration on August 30, 2019. Respondent shall file any reply brief in support of his answer

 3   by that date.

 4          (3)      The Clerk is directed to send copies of this Order to Petitioner, to counsel for

 5   Respondent, and to the Honorable John C. Coughenour.

 6          DATED this 20th day of August, 2019.

 7


                                                           A
 8

 9                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING PETITIONER’S
     MOTION FOR EXTENSION OF TIME
     PAGE - 2
